Citation Nr: 0732406	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-40 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for major depressive 
disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from August 1970 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
above Department of Veteran Affairs (VA) Regional Office 
(RO), which denied service connection for personality 
disorder.



FINDINGS OF FACT

1.  A personality disorder is not a disease for VA 
compensation purposes.

2.  Competent evidence of a nexus between the veteran's 
period on active duty and a psychiatric disorder, currently 
diagnosed as major depressive disorder with psychosis, has 
not been presented.



CONCLUSIONS OF LAW

1.  Service connection for the veteran's personality disorder 
is precluded by applicable laws and VA regulations.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303(c), 4.9, 4.127 (2007). 

2.  An acquired psychiatric disorder, to include major 
depressive disorder and psychosis disorder, was not incurred 
in or aggravated by service, and a psychosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims had held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In February 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the February 2005 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the July 2005 
rating decision and October 2005 SOC explained the basis for 
the RO's action, and the SOC provided him with additional 60 
day periods to submit more evidence.  In April 2006, the RO 
once again provided the veteran with notice pursuant to the 
VCAA.  It appears that obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a April 2006 letter that the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2007).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records (SMRs) show that on January 7, 
1971, the veteran had a routine psychiatric consultation 
after being referred by a medical officer because of 
depression and anxiety since entering school a few weeks 
before.  On January 15, 1971 the veteran had another 
psychiatric consultation with psychiatrist H.N.G., a Navy 
Lieutenant Commander and member of the Medical Corps.  Dr. G. 
opined that the mental status exam showed that the veteran 
was oriented to time, place, and person and that his general 
fund of information was above average.  In addition, Dr. G. 
felt that the veteran's judgment was poor, impulsive, and 
immature and that there was no evidence of delusions, 
hallucinations, inappropriate affect, impaired reality 
testing, thought disorder, or organic brain disease.

The veteran told Dr. G. that he was used to living alone and 
being a worrier.  His parents had separated six years before, 
and since then the veteran had held two jobs simultaneously 
to make ends meet.  The veteran said that he had never been 
comfortable in a classroom setting and that it would make him 
feel anxious and cramped.  He preferred to do things by 
himself and when angered he would usually walk out, as his 
father did to his mother.  Dr. G. felt that the same thing 
was happening and that while the veteran's service adjustment 
was fair it was diminishing rapidly.  The veteran verbalized 
no motivation for active duty.

Dr. G. diagnosed the veteran with passive-aggressive 
personality, characterized as EPTE (existed prior to 
enlistment).  He did not feel that there was a need for 
psychiatric hospitalization or treatment, but anticipated 
that the veteran would continue to evidence the described 
behavior and symptoms which were part of a longstanding 
personality disorder.

There were no pertinent clinical records associated with the 
claims file until November 2003, when the veteran went to a 
private emergency room and complained of seeing people in his 
home.  The day following his admission a clinician wrote that 
his judgment was "severely impaired" and symptoms included 
depression, anxiety, loss of energy, loss of interest in 
activities, low self-esteem, and going as much as 40 hours 
without sleep.

In February 2004 the veteran was brought to an emergency room 
by sheriff's deputies after he made telephone calls to 
personnel in his ex-employer's place of business in which he 
threatened them and said he might hurt himself or commit 
suicide.  He had also been frequently calling the police 
reporting people in his house.  In addition, he told the 
police that his ex-employer had keys to his house and was 
trying to get into his computer.  The veteran was being 
treated on an outpatient basis by a psychiatrist and was 
taking Zoloft.  He reported being an inpatient at a 
psychiatric facility in 1970 and denied other inpatient 
treatment.  Dr. B., the physician who examined the veteran, 
diagnosed him with psychosis, NOS (not otherwise specified), 
"rule out" major depressive disorder with psychotic 
features, "rule out" schizoaffective disorder, and "rule 
out" substance-induced psychosis.  The veteran was 
hospitalized for a month, and at discharge Dr. B. wrote that 
the veteran's mood and psychotic symptoms had resolved 
gradually and that he had benefited from antipsychotic 
medications.  A drug screen was positive for crack cocaine 
and marijuana but the veteran denied drug use and wrote in 
July 2004 that he believed that his urine sample was mixed up 
with another one.

In April 2004 the veteran was hospitalized because of 
psychosis and depression.  He reported doing well since his 
last hospitalization until feeling lonely and depressed 
following a visit by his brother.  The veteran drove himself 
to the hospital after having thoughts of hurting himself 
while cleaning with a sharp object.  He did not feel that the 
medications were helping him and discussed financial 
stressors that were causing problems with his depression.  
P.M., M.D., who conducted a psychological evaluation of the 
claimant, opined that he had poor coping skills, suicidal 
ideation, a flat affect, and depressed mood, and diagnosed 
him with major depression, severe, recurrent.

Y.T., M.D., who worked at the center where the veteran 
received outpatient mental health treatment, wrote in July 
2004 that his diagnosis of the veteran was major depressive 
disorder, recur, severe with psychotic features.  The veteran 
had been receiving services since December 2003 and was 
compliant with his treatment.  He was taking Zoloft and 
Risperidol and reported his symptoms as also including 
decreased energy, interrupted sleep, anxiety, depressed mood, 
feelings of worthlessness, hopelessness, helplessness, 
tearfulness, disorientation, and auditory and visual 
hallucinations.  Dr. T. also wrote that in the past the 
veteran has reported passive suicidal ideation.

In June 2005 the veteran had a VA examination with M.S.R., 
Ph.D.  The veteran told Dr. R. that the onset of his 
depressive symptoms was in 1973.  He also reported to Dr. R. 
that he had a "bad childhood," was physically abused, that 
his parents were divorced, and that he never had a father.  
The veteran denied using drugs for the previous several 
years.

When describing his military history, the veteran said that 
he was averse to the brutality in the Navy such as 
"screaming, hazing, and physical abuse."  He described 
being made a squad leader and being forced to exert physical 
force on others, including beating people up in the shower.  
At this time the veteran said that he did not have any mental 
health problems or treatment prior to military service.  In 
December 2005 the veteran wrote that he witnessed and was 
forced to perform physical violence and that he was assigned 
to electronics school against his will while in service.  

The veteran further told Dr. R. that for 18 years after 
service he was able to work, but that in the last five years 
his mental problems had interfered with the work.  Dr. R. 
felt that the veteran was anxious, edgy, somewhat 
hyperactive, somewhat "dazed and confused," and that his 
social skills were poor.  In addition, Dr. R. opined that the 
veteran's psychotic depressive symptoms could be related in 
part to substance abuse and that they had a profound negative 
affect on his social and occupational adjustment.  Based on 
his examination and testing of the veteran, Dr. R. diagnosed 
him with major depressive disorder with psychosis, 
polysubstance dependence based on the positive tests for 
marijuana and cocaine in 2004, and substance induced 
psychosis.  Dr. R. noted that while this diagnosis had 
evolved from the veteran's personality problems noted in the 
military, the roots of the disorder had probably pre-dated 
the military.  In addition, he felt that the polysubstance 
problem could not be tied to military service, and that the 
veteran's condition might not have become acute had it not 
been for the polysubstance use. 

III.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 338 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability, medical, or 
in certain circumstances lay, evidence of in-service 
incurrent or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickman v. West, 
12 Vet. App. 247, 253 (1999).

Where there is chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Personality disorders are not considered to be diseases or 
injuries within the meaning of veterans benefits legislation, 
and therefore they are not eligible for service connection.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. 
Cir. 1997), specifically holding that "38 C.F.R. § 3.303(c), 
as it pertains to personality disorder, is a valid exercise 
of the authority granted to the Secretary of Veterans 
Affairs."  See also Beno v. Principi, 3 Vet. App. 439, 441 
(1992).

The veteran contends, in effect, that he incurred a 
personality disorder during service.  As discussed above, 
during service Dr. G. diagnosed the veteran with passive-
aggressive personality, and opined that the condition had 
existed prior to enlistment.  In the wake of this diagnosis, 
the veteran was discharged from service.

The Board observes that a disorder which cannot otherwise be 
service connected because it, by definition, pre-existed 
service, such as personality disorder, may be subject to a 
superimposed disease or injury.  If such disease or injury 
does occur during service, service connection may be 
warranted.  See VAOPGCREC 82-90 (July 18, 1990); see also 38 
C.F.R. § 4.127.  However, in this case there is no evidence 
of disability resulting from a mental disorder that was 
superimposed upon a personality disorder in service.  Dr. R. 
opined that, although his diagnosis of major depressive 
disorder with psychosis, polysubstance dependence, and 
substance induced psychosis had evolved from his personality 
problems noted in the military, the roots of the disorder had 
probably pre-dated his entrance into the military.  In 
addition, he felt that the polysubstance problem could not be 
tied to military service and that the veteran's condition 
might not have become acute were it not for the polysubstance 
use in which he engaged in the years after service.

The veteran's representative wrote that Dr. R.'s findings 
should have been returned to him for revision under 38 C.F.R. 
§ 4.125(a), which states that if the diagnosis of a mental 
disorder does not conform to the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  While the diagnosis of passive-
aggressive personality disorder may be out of conformity with 
the current DSM IV, it was made when the veteran was in 
active duty in 1971 and not by the VA examiner.  The VA 
examiner, however, confirmed that the veteran suffered from a 
personality disorder that was identified in service.

The representative also noted that 38 C.F.R. § 4.125(b) 
states, "If the diagnosis of a mental disorder is changed, 
the rating agency shall determine whether the new diagnosis 
represents progression of the prior diagnosis, or development 
of a new and separate condition.  If it is not clear from the 
available records what the change of diagnosis represents, 
the rating agency shall return the report to the examiner for 
a determination."

In this case, Dr. R. opined that the veteran had probably 
been on the borderline of a psychotic condition for years, 
and that drugs may have sent him over the edge into a 
depressive psychosis.  The drug and alcohol problem, in Dr. 
R.'s opinion, could not be tied to the veteran's service in 
the Navy.  Overall, Dr. R. felt that it was as likely as not 
that the veteran's current condition was part of the same 
syndrome noted by Dr. G. as a personality disorder.  Dr. R. 
noted that the veteran's Axis I diagnoses had evolved from 
his personality problems noted in the military, and that its 
roots probably pre-dated the military.  There was a pattern 
of pre-morbid risk, including parental abuse and an unhappy 
childhood.  While Dr. R. did change the veteran's diagnosis 
from passive-aggressive personality to major depressive 
disorder with psychosis, he thoroughly explained the basis of 
that change and provided a thorough rationale, while still 
distinguishing the recent diagnosis from the in-service 
findings.

The Board acknowledges the contentions of the veteran and his 
representative in this matter, but there is no indication 
that they have the requisite professional knowledge of 
medical principles that would permit them to render an 
opinion regarding matters involving medical diagnosis, 
causation, or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  We recognize that laypersons may be 
competent to aver or testify as to the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, No. 07-7029 (Fed. Cir. July 3, 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, psychiatric 
disabilities are complex disorders which require specialized 
training for a determination as to diagnosis and origin, and 
are therefore not susceptible of lay diagnosis or etiological 
analysis.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for the currently 
diagnosed major depressive disorder.  Moreover, there is no 
legal basis to grant service connection for a personality 
disorder.  In view of the foregoing, the claim must be 
denied.


ORDER

Service connection for major depressive disorder is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at 
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


